Order denying in part motion to vacate and set aside, or, in the alternative, to modify an award in arbitration, modified on the law and the facts by striking from *871its decretal paragraph everything following the words “ be and the same hereby is denied”, and by adding thereto the following: “and it is further Ordered that the said award in arbitration be and the same hereby is in all respects confirmed.” As so modified, the order, insofar as appealed from, is affirmed, with $10 costs and disbursements to the respondent-appellant. In our opinion the finding and determination of the award therein numbered “ 5 ” was properly made within the matters submitted to the arbitrator under the stipulation and agreement of arbitration. Lewis, P. J., Johnston, Adel, Sneed and Wenzel, JJ., concur. [See post, p. 967.]